internal_revenue_service p o box cincinnati oh release number release date date department of the treasury - employer_identification_number contact person - 1d number contact telephone number legend uil 4945-dollar_figure x county state y counties state r dollars dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will provide scholarships to individuals to commence or continue their studies ata college or post high school trade or technical school your purpose is to provide financial assistance to deserving graduating seniors who attend high school in x or y grants awarded to any one qualified applicant may be up to but not exceed dollar_figurer dollars in any fiscal_year the selection committee after being advised by the trustees of the amount of funds available from you for the forthcoming fiscal_year shall recommend to letter catalog number 58263t the board the number of grants to be awarded the qualified applicants to whom such grants should be awarded and the amount of each grant grant proceeds may generally be used only for tuition fees books and other costs of attending classes lectures and other educational programs conducted by the educational_institution however under appropriate circumstances and upon the recommendation of the selection committee the grant proceeds may be used for living_expenses expenses for room and board during the individual’s attendance travel costs and other costs of the educational experience the selection committees are authorized to publicize the existence of the program in such ways as will bring the program to the attention of persons having an interest in advancing their attending a college or university to be a qualified applicant for a grant under the program an individual must meet the following standards applicant must reside in x or y applicant must demonstrate economic need for the grant applicant must submit a confidential application in a form to be prepared by the selection committee applicant must be enrolled or about to enroll in a college or university that qualifies as an educational_institution as defined in sec_170 a ii of the internal_revenue_code applicant must demonstrate his or her commitment to volunteer service in community programs e e you may give preference to qualified individuals who meet the following criteria applicant's disadvantaged socio-economic background e e _ applicant’s latino heritage e applicant being the first in his or her immediate_family to go to college or university the program shall be administered by two selection committees appointed by your trustees and chaired by one of your trustees or a delegate one selection committee shall be responsible for scholarships to be granted in x and the other for scholarships to be granted in y the selection committees shall be responsible for screening all applicants for grants and for making recommendations of qualified applicants based upon your standards you shall have the ultimate authority over the selection of those qualified applicants who shall be awarded grants recipients of grants shall be selected from qualified applicants on an objective and nondiscriminatory basis regardless of the race creed color age religion or sex of the applicant no grant shall be awarded under the program to any person if any officer or member of your organization would derive a direct or indirect private benefit except as recommended by the selection committee the grant proceeds generally shall be paid directly to the educational_institution for the purpose of enabling the student to pursue his or her studies at such institution letter catalog number 58263t the selection committee shall arrange to obtain periodic but not less than annual reports of the courses taken if any by the recipient and the grades received if any for the academic period covered by the grant from the educational_institution at which the grant recipient is studying in the case of a grant recipient whose course of study involves the preparation of research papers or projects rather than the taking of courses a brief report on the resulting project or paper shall be obtained the report shall be approved by the appropriate faculty_member or other official of the educational_institution the selection committee shall also arrange to obtain a final report upon the completion of the recipient's study at the educational_institution all such reports shall be reviewed by the selection committee at least once a year if any of the reports indicate that the grant proceeds are not being used in furtherance of the required educational_purposes the selection committee shall make appropriate investigation into the matter the grant shall not be renewed under these circumstances and until it has been determined that the recipient has not used the grant proceeds for improper purposes if the grant proceeds have been used for improper purposes no further grants may be made to such recipient regardless of whether the impropriety is corrected and the selection committee shall take all necessary and appropriate action to obtain repayment of the grant proceeds which have been misused or misapplied you will maintain records and files with regards to the program such records shall include all information you obtain to evaluate the qualifications of all applicants for grants identification of grant recipients specification of the amount and purpose of each such grant and all information pertaining to supervision of the recipient basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request letter catalog number 58263t this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
